Citation Nr: 0006822	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.  

2.  Entitlement to service connection for esophagitis.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to an increased disability evaluation for 
dermatitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and wife
ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  
The veteran appealed the decisions to the Board.  

In July 1993, the veteran and his wife testified before a 
hearing officer at the RO.  In September 1996, he testified 
at a personal hearing held at the Board in Washington, D.C., 
before a Member of the Board who remanded the case to the RO 
to obtain additional evidence and readjudication of the 
claim.  Completing the remand instructions, the RO again 
denied the claim and the case was returned to the Board for 
appellate determination.  Unfortunately, the Member of the 
Board who conducted the veteran's September 1996 personal 
hearing is no longer with the Board.  Since the law requires 
that the Board Member who conducts a hearing on an appeal 
must participate in any decision made on that appeal, see 
38 C.F.R. § 20.707 (1999), the VA, in a letter dated in 
December 1999, addressed to the veteran, informed him of his 
right to a hearing before another Member of the Board, and 
requested that he provide a response as to whether such a 
hearing was desired.  In a letter dated later in December 
1999, the veteran related that did not want an additional 
hearing.  Accordingly, the Board will adjudicate the appeal 
on the current record.  



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed CREST syndrome, 
including Raynaud's disease, and either his active duty 
service or his service-connected skin disorder.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed CREST syndrome, 
including esophageal dysmotility, and either his active duty 
service or his service-connected skin disorder.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's low back disorder, currently diagnosed 
as herniated nucleus pulposus, and either his active duty 
service or his service-connected skin disorder.  

4.  In April 1974, the RO granted the veteran service 
connection for dermatitis of the hands, effective from 
November 1973, the date of receipt of his claim, and a 30 
percent evaluation was assigned, effective the same date; the 
30 percent evaluation has since been in effect.  

5.  The veteran's dermatitis is manifested by itchy hands, 
areas of fissuring in the tips of the fingers, and some 
crusting on the tips of the fingers.  


CONCLUSIONS OF LAW

1.  The claim for service connection for Raynaud's disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for esophagitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a disability evaluation in excess of 30 
percent for dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.27, 
4.118, Diagnostic Code 7899-7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Further, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A.  Raynaud's Disease

Essentially, the veteran contends that his Raynaud's disease 
was either incurred during his active duty service, during 
the one year presumptive period following his separation from 
active duty service, or the disease was proximately due to or 
the result of his service-connected dermatitis.  

In the veteran's case, his service medical records do not 
contain any complaints, findings or symptomatology associated 
with Raynaud's phenomenon or disease.  At service entry and 
service separation, his upper and lower extremities, and feet 
were normal.  

Post-service, the veteran's earliest medical evidence of 
record is from 1970.  This is a hospitalization record 
showing treatment at a non-VA medical facility for food 
poisoning.  Between 1970 and August 1992, the veteran's 
medical evidence, consisting of private medical statements, 
private hospitalization records, and VA medical records, 
including the report of the veteran's March 1974 VA 
examination, do not contain complaints, symptomatology or 
findings pertaining to Raynaud's phenomenon or disease.  

The veteran's VA outpatient treatment record, dated in August 
1992, is the earliest indication of possible Raynaud's 
phenomenon.  At that time, he was complaining of pain, 
numbness, and pallor color in his hands and feet, which were 
brought on by cold.  Following medical evaluation, the 
diagnoses were tinea of the hands and possible Raynaud's 
phenomenon.  

During the veteran's July 1993 personal hearing held before a 
hearing officer, the veteran testified he is experiencing 
numbness in his fingers; his hands cannot tolerate cold; they 
hurt when he put them under cold or hot water; and his feet 
also are now similarly affected.  He further testified that, 
during exacerbations, parts of his hands turn purple and 
black and that his fingers tend to be affected longer than 
the palms.  

In an October 1995 letter, A. Bello, M.D., of Duke University 
Medical Center, a specialist in rheumatology/immunology, 
related that the veteran currently carries the diagnosis of 
limited scleroderma/CREST syndrome for which the physician 
had been following for approximately two and a half years.  
After a thorough review of the veteran's chart, the physician 
related that the veteran has had signs and symptoms that can 
be associated with this syndrome as early as 1973.  Prior to 
rheumatology evaluation in May 1993, the veteran was carrying 
several diagnoses, including dyshidrotic eczema and chronic 
hand dermatitis, which only improved with high dose steroids.  
It was the physician's opinion that those were early 
manifestations of limited scleroderma.  

During the veteran's personal hearing before a Member of the 
Board in September 1996, the veteran reiterated his testimony 
pertaining to the current and past condition of his hands and 
feet.  He also related that he was taking prescribed 
medication for his skin condition, which he claimed were 
having adverse effects on his system, to include weight gain 
and esophagitis.  

The veteran underwent VA dermatology examination in August 
1997; specifically, to ascertain the nature, extent and 
characteristics of his skin condition.  On examination, his 
hands were cold with the distal tips purple and there were 
areas of fissuring noted in the tips of the fingers.  There 
was no active drainage from the tips of his fingers, but 
there was some crusting.  The diagnosis was probable CREST 
syndrome.  The examiner explained that CREST is a syndrome in 
which the "C" stands for calcinosis; "R" for Raynaud's; 
"E" for esophageal dysmotility; "S" for sclerodactyly; and 
"T" for telangiectasia.  Further, the physician reiterated 
that Raynaud's phenomenon is part of the syndrome and the 
syndrome is a chronic condition resulting in significant 
disability, especially with the use of the hands.  In an 
April 1998 addendum to the August 1997 VA examination report, 
the examining physician noted that, after review of the file, 
he agreed with Dr. Bello that the CREST syndrome began in 
1973 and that the syndrome was probably not related to any of 
the other diagnoses that the veteran was carrying, such as 
eczema and dermatitis.  In summation, the physician pointed 
out that the features of CREST syndrome include Raynaud's 
phenomenon, and that eczema and CREST syndrome are different 
entities.  

In analyzing the veteran's claim for service connection for 
Raynaud's phenomenon or disease, the Board notes that nowhere 
in his service medical records does it show that he had any 
symptomatology associated with such condition.  It was not 
until 1992 that Raynaud's phenomenon was diagnosed.  
Subsequent review of the medical records and examinations by 
physicians specializing in dermatology, have recently offered 
their opinions that Raynaud's phenomenon began in 1973, which 
is still some thirteen years after the veteran's separation 
from active duty, and that Raynaud's phenomenon was not 
etiologically related to the veteran's service-connected 
dermatitis.  As such, there is no competent medical evidence 
of a nexus between the veteran's currently diagnosed CREST 
syndrome, which includes Raynaud's syndrome, and the 
veteran's active duty service or his service-connected skin 
disability.  

While the veteran may well believe that his currently 
diagnosed Raynaud's disease is related to service, or in the 
alternative to his service-connected dermatitis, the Board 
would like to emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion, such as the diagnosis of a disability, or an 
opinion as to the etiology of that disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In the absence of competent medical evidence of a nexus 
between currently diagnosed CREST syndrome, including 
Raynaud's disease, and either the veteran's active duty 
service or his service-connected dermatitis, the claim is not 
plausible and must be denied as not well grounded.  

B.  Esophagitis

In both written and oral testimony, the veteran asserted that 
he experiences heartburn and regurgitation, which he 
attributes to side effects of his medication prescribed for 
his service-connected dermatitis.  

As noted earlier in this decision, the veteran is currently 
diagnosed as having CREST syndrome, which includes esophageal 
dysmotility.  In reviewing his service medical records, there 
is no indication that he had any complaints or symptomatology 
pertaining to esophagitis, including heartburn or 
regurgitation, while he was on active duty.  

Post-service, the veteran's VA outpatient treatment records 
show that in July 1993 he gave a six-to-eight month history 
of experiencing solid food dysplasia and burning sensation 
associated with acid regurgitation.  The examiner noted that 
the symptoms were very suspicious for scleroderma/CREST 
syndrome.  An UGI (upper gastrointestinal series), undertaken 
a couple of months earlier, revealed that the distal 
esophageal peristalsis was mildly delayed.  There was no 
stricture or GE (gastroesophageal) reflux demonstrated.  The 
report of the veteran's August 1995 endoscopy revealed 
suspected esophageal motor disorder, non-erosive gastritis 
and suspected gastric vascular lesion.  

As noted in Dr. Bello's October 1995 letter, the veteran is 
diagnosed as having CREST syndrome, which includes esophageal 
dysmotility.  In the physician's opinion, this syndrome began 
as early as 1973.  After examining the veteran and reviewing 
his records in August 1997, a VA physician also offered the 
medical opinion that CREST syndrome began in 1973.  In the 
physician's addendum of April 1998, he noted that esophageal 
dismotility is part of CREST syndrome, but that the syndrome 
is a separate entity from the veteran's skin condition.  

In reviewing the veteran's post-service medical records, for 
various periods from 1970 through early 1998, it shows that 
his skin condition has been treated over the years with 
multiple medications, including Lac-Hydrin, Triamcinolone .1% 
cream, Prednisone, Nifedipine, Lansoprazole, Percocet, 
Atarax, Doxepin, Keflex, Calcium carbonate, and bacitracin 
ointment.  However, nowhere in the record is there competent 
medical opinion that any of the veteran's prescribed 
medications or ointments have had any causal relationship 
with the veteran's currently diagnosed CREST syndrome, 
including esophagitis.  

Therefore, the records show that neither esophagitis or any 
chronic symptomatology associated with esophagitis was found 
during the veteran's active duty service, nor was esophagitis 
or symptomatology associated therewith found until many years 
after the veteran's separation from active duty service.  
Also, there is no competent medical opinion of a nexus 
between the veteran's currently diagnosed CREST syndrome, 
including esophageal dysmotility, and either the veteran's 
active duty service or his service-connected dermatitis.  

Although the veteran believes that his esophagitis was either 
incurred in service or that it was proximately due to or the 
result of his service-connected dermatitis, he is not 
competent to render such a nexus opinion regarding the 
medical etiology of his disability.  See Jones, 7 Vet. App. 
at 137; Espiritu, 2 Vet. App. at 294-95.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611.  

C.  Low Back Disorder

It is the veteran's contention that the problems with his 
back condition stem from the medication he was taking for his 
service-connected dermatitis, which, he maintains, was of 
such quantity that it caused his blood pressure to rise and 
dizziness, which resulted in a fall in which he sustaind a 
back injury.  

The veteran's service medical records, including his entry 
and separation examination reports, consistently show that 
his back was normal.  These records do not show any back 
complaints, back injury or history thereof while he was on 
active duty service.  

The veteran's private medical records reveal that he 
sustained a fall in January 1984.  His subsequent medical 
records for 1984 reveal that on January 17, 1984, he reported 
an onset of back pain while unloading a truck of furniture at 
work, he fell backwards onto some concrete and sustained a 
back injury.  He was subsequently diagnosed as having 
herniated nucleus pulposus, L4-5.  However, nowhere in the 
records is there any indication other than an onset of back 
pain prior to the fall, that may have caused the fall.  There 
is no competent medical opinion of a cause and effect 
relationship between any medication he was taking at the time 
and his fall.  Without a medical opinion of a nexus between 
the veteran's current back condition and his service-
connected dermatitis, or a nexus between his current back 
condition and his active duty service, the claim is not 
plausible and must be denied as not well grounded.  

Despite the veteran's contention that his fall in 1984 was 
triggered by side effects from the medication he was taking 
for his service-connected skin condition, his lay assertions, 
without supporting medical evidence, do not constitute 
competent evidence to well-ground the claim.  For the reasons 
noted above, the veteran is not competent to render such a 
nexus opinion regarding rhe medical etiology of his 
disability.  See Jones, Espiritu, supra.  Again, the Board 
would emphasize that a well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak, supra.  

D.  Conclusion

It is the veteran's burden to submit evidence sufficient to 
establish a well-grounded claim, See Epps, 126 F.3d at 1464, 
but, in this case, the veteran simply has not met that burden 
in each of his claims for service connection.  As the duty to 
assist has not been triggered by evidence of any well-
grounded claim, there is no duty to assist the veteran in 
developing the record to support his claim for service 
connection for Raynaud's disease, esophagitis, or low back 
disorder.  Id.  Furthermore, the Board is aware of no 
circumstances that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the veteran's service connection claims.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although it appears that the RO may not have specifically 
denied the veteran's claims for service-connection as not 
well grounded, "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, as the veteran has been advised of the 
elements necessary to submit a well-grounded claim for 
service connection for the claimed conditions, and the 
reasons why his current claims are inadequate, the duty to 
inform has been met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

II.  Increased Rating

While on active duty, the veteran was treated for skin 
conditions, diagnosed as chronic eczema and fungus infection.  
Post-service, his parents and his private physician submitted 
statements to the effect that the veteran has suffered from a 
skin condition on his hands more or less constantly since his 
separation from service.  At the time of his March 1974 VA 
examination he stated that he experienced burning an itching 
sensation in his hands; they would crack and peel; he would 
experience swelling of his hands and bursting of the skin; 
his fingernails would become loose and come off; and there 
would be occasional bleeding of his hands on pressure.  
Examination revealed no swelling of the hands but there was a 
dry, hard, rough, scaling with cracking or fissuring on the 
palm and palmar surfaces of the fingers, bilaterally.  The 
diagnoses included dermatitis of the hands.  In April 1974, 
the RO granted the veteran service connection for dermatitis 
of the hands, effective from November 1973, the date of 
receipt of his claim, and a 30 percent evaluation was 
assigned, effective the same date.  The 30 percent evaluation 
has since been in effect.  

The veteran's VA outpatient treatment reports for 1973 
through 1992 show that he was being seen for dermatitis of 
the hands.  In late 1973, he was diagnosed as having hand 
eczema and Prednisone was prescribed.  In 1975, he was 
experiencing flare-ups of his skin condition approximately 
once a week.  By 1979, this skin condition was affecting his 
feet.  Aristocort was prescribed for his hands.  Subsequent 
medical reports note complaints and findings reflective of 
itching hands and cracking skin.  

In July 1991, the veteran filed his claim for an increased 
evaluation for his dermatitis.  

The veteran's VA outpatient treatment reports for December 
1991 to September 1992 are of record.  These show that in 
August 1992 he was diagnosed with tinea and that Raynaud's 
phenomenon was suspected.  

During the veteran's July 1993 hearing before a hearing 
officer, the veteran testified that he is unable to make a 
fist without causing the skin on his hands to crack.  He 
related that his fingernails would come off and that during 
exacerbations his fingers would discolor.  He complained that 
his hands constantly itched and swelled.  

In his October 1995 letter, Dr. Bello noted that the veteran 
carries the diagnosis of scleroderma/CREST syndrome, for 
which the physician has been following for approximately two 
and a half years.  After a thorough review of the veteran's 
chart, the physician offered that the veteran has had signs 
and symptoms that can be associated with CREST syndrome as 
early as 1973.  Prior to evaluation by rheumatology in May 
1993, the veteran was carrying several diagnoses, including 
dyshidrotic eczema and chronic hand dermatitis, which only 
improved with high dose steroids.  In the physician's 
opinion, these conditions in fact were early manifestations 
of the veteran's limited scleroderma.  

The veteran's VA outpatient treatment records for 1993 to 
1996 show treatment for complaints of skin disease on his 
hands.  The report dated in February 1996 found no current 
ulcers on his hands and no inflammation.  There was edema.  

During his personal hearing before a Member of the Board, in 
September 1996, the veteran related that the skin on his 
hands went through a cycle of flaking, drying, bursting open 
and bleeding.  During these exacerbations, he would wear 
gloves.  Medically, he rubs Cortisone on his hands several 
times a day and takes oral medication.  

The report of the veteran's August 1997 examination notes 
that he described his skin problems as development of diffuse 
rash with dry skin on his extremities, as well as his fingers 
turning purple and development of infection on the tips of 
his fingers.  He stated that he has daily outbreaks and is 
unable to sleep at night.  He has been using topical 
antibiotics, as well as oral antibiotics that help with the 
treatment.  The veteran stated that his disease is worse in 
the winter.  On examination, the veteran's hands were cold, 
with the distal tips the color of purple and there were areas 
of fissuring in the tips of the fingers.  There was no active 
drainage from the tips of the fingers; however, there was 
some crusting.  Color photographs of the veteran's hands and 
feet accompanied the examination report.  The diagnosis was 
probable CREST syndrome.  In an April 1998 addendum to this 
VA examination report, the examining physician further noted 
that he agreed with Dr. Bello's opinion that the probable 
onset of this syndrome was as early as 1973 and that this 
syndrome and eczema are different entities.  

In August 1997, the VA received medical records and findings 
by the Social Security Administration, which show that the 
veteran was awarded disability benefits, effective from 
January 1984.  Those records further show that the award of 
disability benefits was based on the veteran's back disorder.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for dermatitis is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  A mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 391 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

In the veteran's case, he is service-connected for 
dermatitis, which is rated under Diagnostic Code 7899-7806 as 
eczema and provides that a noncompensable evaluation is 
warranted for eczema if there is slight, if any, exfoliation, 
exudation or itching, and if the eczema is on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for eczema with exfoliation, exudation or itching, if an 
exposed surface or extensive area is involved.  A 30 percent 
evaluation is warranted if there is exudation or constant 
itching, extensive lesions, or marked disfigurement.  For a 
50 percent evaluation, there must be ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or be considered exceptionally repugnant.  
See 38 C.F.R. §§ 4.27, 4.118.  

The veteran's medical records from 1993 to 1996 reflect 
treatment for CREST syndrome.  The veteran has not 
established entitlement to service connection for CREST 
syndrome.  The results of the veteran's August 1997 VA 
dermatology examination, conducted specifically to ascertain 
the nature, extent and characteristics of his skin disorder, 
diagnosed CREST syndrome.  Other than CREST syndrome, there 
was no indication of any other skin condition, to include 
eczema.  Furthermore, the examiner, in an addendum to the 
examination report, stated that CREST syndrome is probably 
not related to the diagnosis of eczema or dermatitis, for 
which the veteran is service connected, and that eczema and 
CREST syndrome are different entities.  

In the veteran's case, his service-connected eczema has been 
rated 30 percent disabling for over 20 years.  As such, the 
30 percent evaluation is protected and cannot be reduced.  
See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  

In the absence of greater disability, such as complete or 
exceptional repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, third degree 
burn scars in an area or areas exceeding one square foot, 
nervous manifestations, ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
eczema that is exceptionally repugnant, the Board finds that 
more than the veteran's 30 percent evaluation for dermatitis 
is not warranted.  There is no medical evidence of scaring on 
the veteran's head, face, or neck productive of marked and 
unsightly deformity of his eyelids, lips, or auricles; any 
burn scars; or superficial, tender, or painful scars on 
objective demonstration which would warrant higher 
evaluations under Diagnostic Codes 7800 to 7806.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board finds that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected skin disability.  Although the 
veteran has been receiving Social Security disability 
benefits, the records show that the award of those benefits 
is based on his nonservice-connected back disorder, not on 
his service-connected dermatitis.  The veteran has neither 
presented evidence nor is there competent medical opinion to 
the effect that the veteran's dermatitis has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that his dermatitis otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for Raynaud's disease is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for esophagitis is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a back disorder is denied.  

A disability evaluation in excess of 30 percent for 
dermatitis is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

